KATZ, J.,
dissenting. I agree with the majority’s well reasoned analysis and resolution of the defendant’s first and third issues on appeal. I disagree, however, with the majority’s treatment of the claim of prosecutorial misconduct.
The defendant in the present case, David L. Copas, claims that the prosecutorial misconduct during the state’s closing argument to the jury was so egregious that it deprived him of his right to a fair trial under the due process clause of both the state and federal constitutions.1 I agree with the defendant and would grant him a new trial.
Our jurisprudence addressed to claims of prosecu-torial misconduct is well settled. A state’s attorney “is not only an officer of the court, like every attorney, but is also a high public officer, representing the people of the State, who seek impartial justice for the guilty as much as for the innocent. In discharging his most important duties, he deserves and receives in peculiar degree the support of the court and the respect of the citizens of the county. By reason of his office, he usually exercises great influence upon jurors. His conduct and language in the trial of cases in which human life or *349liberty are at stake should be forceful, but fair, because he represents the public interest, which demands no victim and asks no conviction through the aid of passion, prejudice, or resentment. If the accused be guilty, he should none the less be convicted only after a fair trial, conducted strictly according to the sound and well-established rules which the laws prescribe.” State v. Ferrone, 96 Conn. 160, 168-69, 113 A. 452 (1921).
In fulfilling his duties, a prosecutor must confine the arguments to the evidence in the record. See State v. Binet, 192 Conn. 618, 631, 473 A.2d 1200 (1984). Statements as to facts that have not been proven amount to unsworn testimony that is not the subject of proper closing argument. A.B.A., Standards for Criminal Justice, Prosecution Function and the Defense Function (3d Ed. 1993), standard 3-5.8 (a) and commentary, pp. 106-107. “While the privilege of counsel in addressing the jury should not be too closely narrowed or unduly hampered, it must never be used as a license to state, or to comment upon, or to suggest an inference from, facts not in evidence, or to present matters which the jury have no right to consider.” State v. Ferrone, supra, 96 Conn. 169.
The defendant claims that the state’s attorney’s interjection of sexual assault, for which there was no supporting evidence, as a motive for the homicide amounted to prosecutorial misconduct, calculated to appeal impermissibly to the emotions, passions and prejudices of the jurors. Assessing this claim against the record of the state’s unsuccessful repeated attempts to introduce evidence of the defendant’s alleged forced sexual relations with the victim as the reason for the homicide, I agree with the defendant’s characterization.
During its case-in-chief, the state attempted to introduce the testimony of Phillip Tardif, the defendant’s friend, describing the defendant’s comments to him *350upon first meeting the victim. The defendant allegedly told Tardif that he wanted to “f— [the victim’s] brains out.” The state argued that the evidence was relevant because it “tends to show some motive on the part of the defendant, and also I think [it] goes to . . . whether or not in fact that intercourse was in fact consensual on that occasion. I’m not saying its conclusive on the issue of motive. I’m saying it tends to show motive on the part of the defendant.” In its decision sustaining the defendant’s objection to the state’s introduction of Tardifs testimony, the trial court remarked, “I don’t see where that ties in with the murder, and it’s a long stretch, particularly in view of [Arkady Katsnelson, the state’s medical examiner’s] statement that there was no violence involved .... [T]here is no evidence of nonconsensual [intercourse] because of what Doctor Katsnelson said.” When the state’s attorney argued that sexual assault could have been committed by the threat of force and not necessarily by the use of force, the court responded: “Just a minute. I understand that, but you’re asking — you would be asking the jury to draw an inference that because a knife was there the confession says that she pulled out the knife first. You can believe or disbelieve that, but I don’t see where there is any evidence on which to draw an inference that the knife was used to threaten or force a sexual act. ... I don’t see any evidence of [the threat of force] here, and I think the fact that to draw that inference is not all that probative and not all that accurate to give the jury the possibility of drawing an inference which I think is much more prejudicial than it is probative so I’m going to sustain the objection.”
Thereafter, following the testimony of Walter Borden, a psychiatrist, that the defendant had committed the homicide in a reactive rage to a perceived threat by the victim, the state, over the defendant’s objection, elicited testimony from Borden regarding a conversation he *351had had with Michelle Veilleux, one of the defendant’s roommates at the time of the homicide. According to Borden, Veilleux had told him that, one week prior to the homicide, the defendant, while together with her and Tardif on Hop River Road in Coventry, near the scene of the homicide, had remarked that that location would be a good place to rape and kill someone because the body would never be discovered. The trial court gave a limiting instruction immediately thereafter cautioning the jury that this evidence could be used solely to rebut Borden’s testimony that the defendant had committed the homicide in a reactive rage and that he had had no preconceived thoughts to kill. As part of this instruction, the trial court cautioned, “[i]n particular, you should disregard the statement about rape because in this case, the defendant has not been charged with rape.”2
Despite the aforementioned instances in which the trial court clearly notified the state that insufficient evidence had been presented from which a jury could reasonably conclude that a sexual assault had occurred, the state’s attorney, in its initial argument to the jury, deliberately injected the notion of forced sexual relations into the specter for consideration as a motive for the killing.
The state’s attorney made the following pertinent remarks: “Now a word about motive. In a criminal case, the state is only required to prove the elements of the crime, and we are not required to prove what the defendant’s motive is or was. The existence of motive, how*352ever, can go toward showing the defendant’s intent, and the absence of motive may also go to a lack of intent.
“Motive, however, like intent is a mental process and can only be discerned in two ways. Number one would be to look again into the defendant’s mind, which, of course, we can’t do, and secondly would be to look at his actions. We will never truly know why the defendant killed [the victim], but I can suggest to you that there are two very probable motives here.

“Number one is that the defendant sexually assaulted [the victim] and either then killed her to cover up his act or killed her because she threatened to report him to the police, to his wife, or to her boyfriend.

“We can’t prove conclusively . . . that she was sexually assaulted. Only two people know that, and only one is here to tell us. [The victim] is not here to tell us her version. Just because the defendant has claimed through his confession that the sex was consensual here doesn’t make it so. We know that somebody can be sexually assaulted without the use of force. The threat of force or of overpowering someone can constitute a sexual assault.” (Emphasis added.)
The defendant moved for a mistrial immediately thereafter arguing that the state had intentionally invited the jury to speculate that he had sexually assaulted the victim and then killed her perhaps because she had threatened to notify the police. Although the defendant had told the police that he and the victim had had consensual sexual relations, which the jury was free to believe or disbelieve, the defendant contended that the state’s attorney improperly argued the opposite and thereby hypothesized a threat of force as well as a threat of disclosure. See Builders Service Corp., Inc. v. Planning & Zoning Commission, 208 Conn. 267, 292-93, 545 A.2d 530 (1988) (although court did not credit uncontradicted expert opinion testimony, *353“it is not entitled ... to conclude that the opposite is true, especially where there is no evidence to justify that conclusion”); see also Anderson v. Anderson, 191 Conn. 46, 56, 463 A.2d 578 (1983); Novak v. Anderson, 178 Conn. 506, 508, 423 A.2d 147 (1979); Martino v. Grace-New Haven Community Hospital, 146 Conn. 735, 736, 148 A.2d 259 (1959). Merely from the disbelief of one party’s testimony, a trier of fact cannot infer that an opposing party’s allegation, unsupported by any evidence, is correct. State v. Alfonso, 195 Conn. 624, 634, 490 A.2d 75 (1985) (“ ‘[w]hile it is true that it is within the province of the jury to accept or reject a defendant’s testimony, a jury in rejecting such testimony cannot conclude that the opposite is true’ ”); see also Edwards v. Grave Hospital Society, 130 Conn. 568, 575, 36 A.2d 273 (1944); Walkinshaw v. O’Brien, 130 Conn. 151, 153, 32 A.2d 639 (1943).
Despite its earlier decision that there was no evidence from which the jury reasonably could have inferred that the defendant had killed the victim because he had sexually assaulted her, the trial court denied the motion for a mistrial. The trial court characterized the state’s argument as follows: “The state’s attorney was merely pointing out that the only evidence that [the sex] was consensual was from the defendant and pointfs] out why the defendant is not believable, so that leaves one other alternative, that it was possibly a sexual assault. I think that is a reasonable inference that the juiy can draw from the evidence that is there.” The trial court essentially permitted the jury to infer that, if it were to determine that the defendant’s statement was not credible, the opposite was likely to have been trae. That is precisely what our case law prohibits. See Builders Service Corp., Inc. v. Planning & Zoning Commission, supra, 208 Conn. 292-93, and cases cited therein.
I am not persuaded by the majority’s conclusion that the prosecutor did nothing more than argue permissible *354inferences from the evidence. On the contrary, I agree with the defendant’s assertion that the state’s attorney’s remarks inviting the jury to consider the defendant’s alleged sexual assault improperly injected into the deliberative process abhorrent conduct based solely upon rank speculation. See United States v. Vaglica, 720 F.2d 388, 395 (5th Cir. 1983) (improper to “suggest to the jury that inadmissible evidence exists that bears against the defendant’s case”); United States v. Narciso, 446 F. Sup. 252, 321-22 (E.D. Mich. 1977) (prosecutor’s complaint to jury that “ ‘[t]he Government hasn’t even been allowed to present [certain] evidence’ . . . implied strongly that evidence of the defendants’ guilt existed which was not presented”); People v. Emerson, 97 Ill. 2d 487, 497, 455 N.E.2d 41 (1983) (improper “to suggest that evidence of guilt existed which, because of [the] defendant’s objection, cannot be brought before the jury”); 88 C.J.S. 354-55 and nn. 56-58, Trial § 181 (a) (1955) (“improper for counsel to argue or comment on excluded evidence, or to express regret that the court should have excluded certain evidence from the jury, or state that the excluded evidence was admissible”).
I recognize that the state did not have to prove the alleged motive that the victim was sexually assaulted beyond a reasonable doubt. State v. Joyce, 243 Conn. 282, 299, 705 A.2d 181 (1997), cert. denied, 523 U.S. 1077, 118 S. Ct. 1523, 140 L. Ed. 2d 674 (1998). I further appreciate that “[i]n a civil case, proof of a material fact by inference from circumstantial evidence need not be so conclusive as to exclude every other hypothesis. It is sufficient if the evidence produces in the mind of the trier a reasonable belief in the probability of the existence of the material fact.” (Internal quotation marks omitted.) Service Road Corp. v. Quinn, 241 Conn. 630, 641, 698 A.2d 258 (1997).
*355To allow a permissible inference, however, requires a reasonable belief in the probability of the existence of the material fact. When the correlation between the predicate facts and the conclusion is slight, then the inference is less reasonable, and “ [a]t some point, the link between the facts and the conclusion becomes so tenuous that we call it ‘speculation.’ When that point is reached is, frankly, a matter of judgment.” Goldhirsh Group, Inc. v. Alpert, 107 F.3d 105, 108 (2d Cir. 1997).
As the majority aptly describes the evidence, we see the defendant as a man, who, on several occasions, exhibited aggressive behavior and violence, who showed little or no remorse for the killing, and who suffered from an antisocial and narcissistic personality disorder marked by aggressiveness, repeated assaults and physical cruelty. Additionally, the defendant provided conflicting statements to the police and the psychiatric experts regarding the number of times he and the victim had engaged in sexual relations, his responses to the victim’s alleged attack on him, and the extent of his intoxication, as well as her alleged use of alcohol and drugs. Finally, the juiy heard evidence that the victim was a young girl who exhibited extreme reluctance to ride with the defendant on the night in question.
“If the evidence would not reasonably support a finding of the particular issue, the trial court has a duty not to submit it to the jury.” (Internal quotation marks omitted.) DiDomizio v. Frankel, 44 Conn. App. 597, 600, 691 A.2d 594 (1997). In this case, at two separate points, the trial court clearly notified the state that insufficient evidence had been presented from which a jury could reasonably conclude that a sexual assault had occurred. Essentially, the trial court determined, as a matter of judgment, that the link between the facts and the conclusion was so tenuous as to constitute *356speculation. See Goldhirsh Group, Inc. v. Alpert, supra, 107 F.3d 108.
I recognize that the trial court’s determinations were made in the context of two evidentiary rulings and that nothing in those rulings directly addressed whether the state had established any other evidence, either directly or circumstantially, of the alleged sexual assault. There was, however, nothing else offered by the state, following the trial court’s statement that insufficient evidence had been presented from which a jury could reasonably conclude that a sexual assault had occurred, that created a reasonable belief in its probability. The defendant’s prior acts of violence and evidence of his cruel nature were relevant only because of the defense of extreme emotional disturbance, and the jury’s disbelief in the defendant’s version of the events surrounding the homicide did not justify an inference that the state’s allegation to the contrary is true. As I previously have indicated, although the trial court denied the defendant’s motion for a mistrial, having determined that there was a basis for allowing the jury to infer a sexual assault, that assessment was impermissibly rooted.
I believe that the state’s attorney presented an argument that was clearly calculated both to defeat the defendant’s defense of extreme emotional disturbance and to furnish the cruel and calculated rationale for what was clearly a senseless and vicious attack. His remarks were intended to evoke even greater sympathy for the victim by suggesting that prior to the killing the defendant had terrorized the victim into succumbing to unwanted sexual relations. “We have stated that such appeals should be avoided because they have the effect of diverting the jury’s attention from their duty to decide cases on the evidence. . . . When the prosecutor appeals to emotions, he invites the jury to decide the case, not according to a rational appraisal of the evidence, but on the basis of powerful and irrelevant fac*357tors which are likely to skew that appraisal.” (Citations omitted; internal quotation marks omitted.) State v. Williams, 204 Conn. 523, 545-46, 529 A.2d 653 (1987).
“A demonstrated deliberate effort by a prosecutor to influence the jury against the defendant through the attempted introduction of obviously inadmissible evidence may entitle the defendant to a new trial.” State v. Baker, 182 Conn. 52, 58, 437 A.2d 843 (1980). In analyzing the defendant’s claim, the issue is whether the prosecutor’s conduct “ ‘so infected the trial with unfairness as to make the resulting conviction a denial of due process.’ ” Darden v. Wainwright, 477 U.S. 168, 181, 106 S. Ct. 2464, 91 L. Ed. 2d 144 (1986), quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643, 94 S. Ct. 1868, 40 L. Ed. 2d 431 (1974); see State v. Hawthorne, 176 Conn. 367, 372, 407 A.2d 1001 (1978).
We do not focus alone, however, on the conduct of the prosecutor. “ ‘The fairness of the trial and not the culpability of the prosecutor is the standard for analyzing the constitutional due process claims of criminal defendants alleging prosecutorial misconduct.’ ” State v. Palmer, 196 Conn. 157, 163, 491 A.2d 1075 (1985), quoting State v. Ubaldi, 190 Conn. 559, 562, 462 A.2d 1001, cert. denied, 464 U.S. 916, 104 S. Ct. 280, 78 L. Ed. 2d 259 (1983); see Darden v. Wainwright, supra, 477 U.S. 180-81; State v. Doehrer, 200 Conn. 642, 654, 513 A.2d 58 (1986).
“In determining whether prosecutorial misconduct was so serious as to amount to a denial of due process, this court, in conformity with courts in other jurisdictions, has focused on several factors. State v. Williams, [supra, 204 Conn. 540]. Among those factors we include are the extent to which the misconduct was invited by defense conduct or argument . . . the severity of the misconduct . . . the frequency of the misconduct . . . *358the centrality of the misconduct to the critical issues in the case . . . the strength of the curative measures adopted . . . and the strength of the state’s case.” (Citations omitted; internal quotation marks omitted.) State v. Aponte, 249 Conn. 735, 746-47, 738 A.2d 117 (1999).
I treat these factors accordingly. First, there is no doubt that the defendant did not invite the comments by the state’s attorney. Second, the state’s argument was made despite the trial court’s earlier decision that there was insufficient evidence that a sexual assault had taken place. Third, the notion that the defendant killed the victim to conceal the sexual assault was devastating to his defense that he had killed the victim in a reactive rage and without premeditation or forethought. Whether they had consensual sexual relations was critical to this defense. Fourth, the trial court provided no curative relief. The cautionary remarks to the jury that it was the finder of the facts and that the arguments of counsel did not constitute evidence were not directed specifically to the state’s theory of motive.3 Finally, the evidence, although overwhelming as to the killing, was not so irrepressible or compelling on the issue of intent — the only issue in the case — as to render the state’s transgression harmless.
Accordingly, I respectfully dissent.

 Article first, § 8, of the Connecticut constitution provides in relevant part: “No person shall be . . . deprived of life, liberty or property without due process of law . . .
The fourteenth amendment to the United States constitution provides in relevant part: “No State shall . . . deprive any person of life, liberty or property, without due process of law . . . .”


 When questioned about evidence of a forced sexual assault, Borden testified that he found no signs of trauma to indicate a rape. The victim’s body was fully clothed when discovered. Additionally, the autopsy did not disclose any physical evidence to suggest a forced sexual assault. Katsnelson, the state's medical examiner, testified that his findings of prostatic fluid in the victim’s vagina were consistent with sexual intercourse. Her genitals revealed no evidence of violent penetration, or, indeed, any trauma.


 Rather than caution the jury to disregard the state’s argument, the trial court instructed the jury that it was at liberty to consider motive evidence, and did not differentiate between the motive to conceal a sexual assault and the motive to steal. The defendant did not request a curative instruction because the trial court, in denying the defendant’s motion for a mistrial, concluded that the state’s comment had been proper.